Citation Nr: 0217200	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-03 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 9, 1950, rating decision that denied entitlement to 
service connection for poliomyelitis.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to June 
1949.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating action of the RO.  The 
veteran submitted a notice of disagreement in February 2001 
and a statement of the case was issued in February 2002.  A 
substantive appeal was received from the veteran's 
representative in March 2002.  


FINDINGS OF FACT

1.  In a March 1950 rating decision, the RO denied the 
veteran's claim of service connection for poliomyelitis, on 
the basis that there was no evidence of treatment for that 
condition during service.  The veteran was notified of that 
decision, but did not perfect a timely appeal.  

2.  The veteran has established, without debate, that the RO 
ignored or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time, and that, but 
for that error, the outcome of the decision would have been 
different.  


CONCLUSION OF LAW

Clear and unmistakable error in the March 9, 1950 rating 
decision that denied service connection for poliomyelitis 
has been established.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.105(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1949, the veteran submitted an application for 
compensation for a stomach condition and "paralysis."  
Evidence of record at that time included the report of a 
June 1949 separation examination that was negative for any 
defects.  Also included in the record was a December 1949 
statement from a private physician who confirmed that the 
veteran had been diagnosed with poliomyelitis, with a date 
of onset of September 10, 1949.  

In the March 1950 rating action, the RO noted that there was 
no evidence of treatment for poliomyelitis during service 
and denied the veteran's claim of service connection.  The 
veteran was notified of that decision and his appellate 
rights later that same month.  The veteran did not appeal 
that determination and the March 1950 decision became final.

In April 2000, the veteran's representative submitted a 
claim contending that the March 1950 rating decision 
contained CUE.  The representative argued that the RO 
neglected to apply the regulations pertaining to presumptive 
service connection which existed at that time.  

The representative reiterated those arguments in statements 
which accompanied the VA Form 9 and in the August 2002 
Informal Hearing Presentation.  In essence, the veteran and 
his representative argue that the one year presumption 
period should have been applied.  The representative also 
pointed out that a January 2001 opinion of the Director, 
Compensation and Pension Service relied upon by the RO 
referred to regulatory changes which were made effective 
February 1951, subsequent to the rating action in question.  

In determining whether the March 1950 rating decision that 
denied service connection for poliomyelitis was clearly and 
unmistakably erroneous, the following three-prong test is 
used: (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., there must 
be more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992).  Given those 
parameters, the duty to assist in evidentiary development 
and the duty to notify the claimant of any additional 
evidence needed to complete an application are not 
applicable where CUE is claimed.  See Livesay v. Principi, 
15 Vet. App. 165 (2001); Parker v. Principi, 15 Vet. App. 
407 (2002).  (The provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), are not applicable to CUE 
claims.)  Hence, the claim on appeal may be considered on 
the merits. 

CUE is the kind of error, of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Even where the premise of the error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  

Following written notification of the March 1950 decision, 
the veteran did not perfect an appeal to that decision; 
therefore, that decision became final as to the evidence 
then before it.  See 38 U.S.C.A. § 7105 (West 1991).  See 
also 38 C.F.R. §§ 20.302, 20.1103 (2002).   Under the 
provisions of 38 C.F.R. § 3.105(a), previous determinations 
that are final and binding will be accepted as correct in 
the absence of CUE.  However, if the evidence establishes 
clear and unmistakable error, the prior decision will be 
reversed and amended. 

There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.  See Grover v. 
West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 
Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 
377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999), expressly adopting the "manifestly changed outcome" 
language in Russell.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The veteran claims, in essence, that the March 1950 rating 
action was erroneous because the RO incorrectly applied the 
existing law as to the presumption of service connection.  
Based on a review of the record, the Board must agree.

The governing regulations in effect at the time of the March 
1950 rating action provided that certain chronic diseases 
which were manifested to a degree of 10 percent or more 
within one year from the date of the veteran's separation 
from service would be considered as having been incurred 
during service.  38 C.F.R. § 3.80 (1949).  That regulation 
further noted that where there was affirmative evidence to 
show that a chronic disorder was due to an intercurrent 
disease or injury suffered between the date of separation 
from active service and the onset of the chronic disorder, 
presumptive service connection would not be accorded.  
Organic disease of the nervous system, including anterior 
poliomyelitis, was considered to be a chronic disorder for 
the purpose of 38 C.F.R. § 3.80.  38 C.F.R. § 3.86 (1949).  

The evidence of record at the time of the March 1950 rating 
action revealed that the veteran had been diagnosed with 
poliomyelitis and a private physician dated the onset of 
that condition to September 1949, approximately 3 months 
after the veteran's separation from service.  As the veteran 
and his representative have noted, the RO failed to even 
consider whether entitlement to service connection was 
warranted on a presumptive basis.    

In the January 2001 opinion relied upon by the RO, the 
Director, Compensation and Pension Service referred to 
internal VA Information Bulletins that interpreted various 
sections of the rating schedule and noted that there is a 
certain incubation period for the development of 
poliomyelitis.  That period was initially thought to be 18 
days, but, effective February 1951, the regulations were 
amended to allow for a 35 day incubation period following 
separation from service.  Thus, based on the length of the 
incubation period and given the date of onset of the 
veteran's condition approximately three months after 
separation, the opinion concluded that service connection 
was not warranted on a presumptive basis.  The veteran's 
representative cited a VA Information Bulletin dated in 1949 
that noted the 18 day incubation period.  

The Board initially points out that the regulatory change 
relied upon in the Compensation and Pension Director's 
opinion and subsequently cited by the RO was not in effect 
at the time of the March 1950 rating action.  As for the 
version cited by the representative, the Board notes that 
although that bulletin was extant at that time of the March 
1950 rating action, the bulletin itself is not a regulation.  
Furthermore, the incubation period noted in the bulletin 
limits the presumptive period noted in the regulation.  The 
Board also notes that, even if the RO had considered the 
regulation pertaining to presumptive service connection, the 
internal directives would not constitute affirmative 
evidence to rebut the presumption.  The bulletins do not 
refer to this veteran or that facts specific to this case.  

Therefore, based on the record and law that existed in March 
1950, the Board finds that the RO incorrectly applied the 
regulatory provisions extant at that time and, but for that 
error, service connection for poliomyelitis would have been 
granted.  



ORDER

As the March 9, 1950, rating decision that denied 
entitlement to service connection for poliomyelitis was 
clearly and unmistakably erroneous, the appeal is granted.  



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

